Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

FIRST AMENDMENT TO OFFICE LEASE

THIS FIRST AMENDMENT TO OFFICE LEASE (this “First Amendment”) is dated for
reference purposes March 8, 2011, and is by and among THE NORTHWESTERN MUTUAL
LIFE INSURANCE COMPANY, a Wisconsin corporation (“Landlord”), and DENDREON
CORPORATION, a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Office Lease dated as of
February 26, 2011 (the “Lease”). All words beginning with a capital letter in
this First Amendment that are defined in the Lease shall have the same meaning
in this First Amendment as in the Lease.

B. The Lease contains a scrivener’s error in Article 4.1.

AMENDMENT

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
conditions hereinafter contained, the parties hereto agree to amend the Lease as
follows:

1. Recitals. The foregoing Recitals are incorporated herein as if fully set
forth herein.

2. The first paragraph of Article 4.1 is hereby deleted in its entirety and the
following is substituted in its place:

4.1 Monthly Base Rent. Throughout the Term, as the same may be extended pursuant
to Article 32 hereof, Tenant shall pay Monthly Base Rent to Landlord in the
amount and for the time periods described as follows:

 

Period

   Annual Base Rent      Monthly Base Rent  

Months 1 to 2

   $ [**]       $ [**]   

Months 3 to December 31, 2012

   $ [**]       $ [**]   

January 1, 2013 to December 31, 2013

   $ [**]       $ [**]   

January 1, 2014 to December 31, 2014

   $ [**]       $ [**]   

January 1, 2015 to December 31, 2015

   $ [**]       $ [**]   

January 1, 2016 to December 31, 2016

   $ [**]       $ [**]   

Monthly Base Rent shall be paid in advance on or before the first day of each
calendar month of the Term, and shall be accompanied by any applicable rent,
sales, use or other tax which is based on the amount and/or payment of Rent
payable pursuant to this Lease. If the Term commences on a day other than the
first day of a calendar month or ends on a day other than the last day of a
calendar month, then Monthly Base Rent for such calendar month will be
appropriately prorated based on the actual number of calendar days in such
calendar month. If the term commences on a day other than the first day of a
calendar month, then the prorated Monthly Base Rent for such month will be paid
on or before the first day of the Term. Monthly Base Rent shall be paid to
Landlord, without written notice or demand and without deduction or offset, as
an independent covenant of Tenant, in lawful money of the United States of
America at Landlord’s address set forth in Article1.1 herein or to such other
address as Landlord may from time to time designate in writing.

 

1



--------------------------------------------------------------------------------

3. Extent of Modification. Except as set forth in this First Amendment, the
Lease shall remain in full force and effect as originally executed and
previously amended.

4. Counterparts. This First Amendment may be executed in any number of original
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. The signature and
notary acknowledgement pages of any counterpart may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature and notary pages are attached to any other counterpart identical
thereto except having additional signature and notary pages executed by other
parties to this First Amendment attached thereto. Each party (i) has agreed to
permit the use of telecopied signatures in order to expedite the execution of
this First Amendment, (ii) intends to be bound by its respective telecopied
signature, (iii) is aware that the other party will rely on the telecopied
signature, and (iv) acknowledges such reliance and waives any defenses to the
enforcement of this First Amendment based on the fact that a signature was sent
by telecopy. As used herein, the term “telecopied signature” shall include any
signature sent via email in portable document format (“pdf”).

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
days and years set forth below.

 

LANDLORD:

 

THE NORTHWESTERN MUTUAL LIFE

INSURANCE COMPANY, a Wisconsin corporation

  BY:   Northwestern Investment Management Company, LLC, a Delaware limited
liability company, its wholly-owned affiliate and authorized representative    
By:  

/s/ Richard Dooley

              Dated: March 11, 2011   Name:   Richard Dooley     Its:   Director
– Field Asset Management  

 

TENANT:

 

DENDREON CORPORATION, a Delaware corporation

    By:  

/s/ Richard E. Hamm, Jr.

              Dated: March 9, 2011   Name:   Richard E. Hamm, Jr.     Title:  
EVP, General Counsel and Secretary  

 

3